OPINION OF THE COURT
Memorandum.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), the order of the Appellate Division should be affirmed, with costs.
The weight of the evidence more nearly comports with the Appellate Division’s factual finding that petitioner did not waive his right to a deed to the former marital resi*832dence. Furthermore, we agree with the Appellate Division that the unclean hands doctrine does not bar petitioner’s application to enforce the real estate transfer provisions of the divorce judgment (see Weiss v Mayflower Doughnut Corp., 1 NY2d 310, 316).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.